Case: 15-15778    Date Filed: 10/12/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15778
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:15-cr-00049-ELR-JFK-1



UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

DAPHNE MARIA PATTERSON,
                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (October 12, 2016)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      John Lovell, appointed counsel for Daphne Patterson in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 15-15778     Date Filed: 10/12/2016   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Patterson’s convictions and

sentences are AFFIRMED.




                                          2